Title: From John Adams to Oliver Wolcott, Jr., 26 October 1797
From: Adams, John
To: Wolcott, Oliver, Jr.



Dear Sir
East Chester Octr. 26. 1797

I have recd your favour of the 20th and thank you for your vigilant attention to the Progress or rather to the decline of the Fever in Philadelphia.
I request your explicit opinion, and pray you, if you can, to obtain those of Mr McHenry and Mr Lee; whether from the Prevalence of contagious Sickness in Philadelphia, or the Existence of any other Circumstances it would be hazardous to the Lives or health of the Members of Congress to meet in that City on the Second Monday in November.
If you cannot with very clear Consciences answer in the negative, I shall issue a Proclamation convening Congress at New York. For myself, I have no apprehension of danger, but the Members of Congress will be more exposed than I shall be, and I hold myself intrusted with the Care of their health, a pressious deposit, which I will preserve according to the best of my Judgment, with perfect Integrity and with more caution than I would my own.
It is Scarcely worth a question, whether they shall be convened at Trenton Lancaster or any other Place. I know from painful Experience they cannot be accommodated at any of those Places. The Place must be Philadelphia or New York.
Si quid novisti rectius, imperti.
I am Dear sir as ever, with great / regard

John Adams